Dismiss and Opinion Filed January 29, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00057-CR

               VAN B. NICHOLS a/k/a BENNIE EARL NICHOLS, Appellant
                                       V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-59788-H

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                    Opinion by Justice Lang
         Van B. Nichols pleaded guilty to burglary of a vehicle, having two prior burglary of a

vehicle convictions and true to two enhancement paragraphs alleging two prior non-state jail

felony convictions. See TEX. PEN. CODE ANN. §§ 12.425(b), 30.04(a), (d)(2)(A) (West 2011 &

Supp. 2013). Pursuant to a plea agreement, the trial court assessed punishment at four years’

imprisonment. Appellant waived his right to appeal as part of the plea agreement. See Blanco v.

State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that the case

involves a plea bargain and appellant has no right to appeal and that appellant waived his right to

appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005).
       We dismiss the appeal for want of jurisdiction.



                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140057F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VAN B. NICHOLS a/k/a BENNIE EARL                   On Appeal from the Criminal District Court
NICHOLS, Appellant                                 No. 1, Dallas County, Texas
                                                   Trial Court Cause No. F13-59788-H.
No. 05-14-00057-CR        V.                       Opinion delivered by Justice Lang, Justices
                                                   FitzGerald and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 29th day of January, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–